Appeal from a judgment of the County Court of Montgomery County (Aison, J.), rendered October 10, 1989, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the fourth degree.
There was no abuse of discretion in County Court’s denial of defendant’s motion to withdraw his plea of guilty. A complete and thorough plea allocution was made and no evidence was presented other than defendant’s self-serving assertions to support his motion (see, People v Franco, 145 AD2d 837; People v Zuk, 130 AD2d 886, lv denied 70 NY2d 659). Nor was it improper for the court not to have conducted a full evidentiary hearing. The record establishes that the court gave defendant ample opportunity to set forth and substantiate his claims before making its decision (see, supra). Finally, it is clear from the record that defendant was provided with effective assistance of counsel (see, People v Bell, 141 AD2d 749).
Judgment affirmed. Mahoney, P. J., Casey, Weiss, Mercure and Harvey, JJ., concur.